This is a proceeding involving the right of the Elmhurst Sanitary District to issue bonds for sewer construction to the amount of seventy-five thousand dollars.
The questions presented are, in all material respects, identical with those considered in the Matter of the EastFruitvale Sanitary District (S.F. No. 5575), ante, p. 453, [111 P. 368], this day decided, and the result must be the same as in that case.
The judgment is reversed, with directions to the trial court to enter a judgment declaring that the Elmhurst Sanitary District has been dissolved by the annexation proceedings and that it has not nor has its sanitary board any power to issue the bonds in question.
Rehearing denied.